Citation Nr: 0630447	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) with bipolar 
disorder, prior to January 29, 2004.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with bipolar 
disorder, from January 29, 2004.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss disability.

4.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling, to include 
entitlement to separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 until 
February 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that during the 
appeal process the claims folder was transferred to the 
Wichita, Kansas RO.

In his substantive appeal received by VA in June 2004, the 
veteran expressed his desire for a hearing before a Veterans 
Law Judge in Washington, DC.  In a letter received by the 
Board in January 2006, the veteran cancelled his request for 
a hearing and asked that his appeal be adjudicated.   

Finally, the Board notes that veteran submitted evidence in 
support of his claim after his appeal had been certified to 
the Board, but within the 90 day time period.  38 C.F.R. 
§ 20.1304 (2005).  The Board observes that the above evidence 
has not yet been reviewed by the RO.  However, the Board also 
observes that the record contains a waiver in the 
representative's August 2006 informal hearing presentation 
stating "we hereby waive Regional Office consideration of 
this evidence, including any records, which have been 
submitted to the Board of Veterans' Appeals."  As the 
veteran has submitted a written waiver of RO consideration, 
the Board will consider this evidence and proceed to 
adjudicate the claim.

The issue of entitlement to an increased rating for bilateral 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection, the symptoms of the veteran's PTSD have resulted 
in result in occupational and social impairment with reduced 
reliability and productivity.

2.  Throughout the rating period on appeal, the veteran has 
demonstrated Level II hearing in the right ear and Level V 
hearing in the left ear.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no 
higher, for PTSD have been met since the effective date for 
the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.159, 4.85, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, the currently appealed February 2003 RO decision 
actually established service connection for PTSD with a 
bipolar disorder, and bilateral hearing loss.  As such, any 
failure to initially provide the veteran with information 
regarding how to establish service connection for these 
disabilities was obviously harmless (although a September 
2002 letter appears to have provided adequate notice).  
Regarding the initial evaluation assigned for these 
disabilities, a September 2003 letter from the RO informed 
him of the evidence necessary to establish higher initial 
evaluations for these service-connected disabilities, what 
evidence they would seek to obtain, and what he could do to 
assist with his claims.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to these claims.  

September 2003 and March 2005 letters from the RO informed 
the veteran of what information and evidence they would seek 
to provide and what evidence he was expected to provide.  
Further, the RO told him what was necessary to substantiate 
his claim and, essentially, asked that he provide any 
evidence in his possession that pertains to the claim.

To the extent that this information, as well as information 
regarding effective dates, was not provided prior the initial 
adjudication of this claim - see Pelegrini v. Principi, 18 
Vet. App. 112 (2004) - the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In this regard, it is noted that the claims of entitlement to 
increased initial ratings for these service-connected 
disabilities were readjudicated subsequent to the above-
referenced notification letters (in April 2004 and August 
2005) and the veteran has not taken issue with the effective 
dates assigned for the establishment of service connection.  
To remand at this point to cure any minor, technical, 
deficiencies would, in the Board's opinion, prejudice the 
veteran more than adjudicating these claims at this point, 
particularly because the evaluation for his service-connected 
PTSD is being increased herein.  


Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examinations.  Moreover, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  


I.  Increased rating- PTSD

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  GAF scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The February 2003 decision by the RO granted service 
connection for PTSD with a bipolar disorder and assigned a 10 
percent evaluation, effective from July 23, 2002, the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(2).  By rating action 
in August 2005, the RO assigned an increased rating to 30 
percent, effective from January 29, 2004.  An appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

After reviewing all the evidence covering both rating periods 
on appeal and considering the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor, the Board concludes that 
the objective medical evidence shows a disability that more 
nearly approximates the assignment of a 50 percent disability 
rating, but no higher.  See 38 C.F.R. § 4.7 (2006).  The 
veteran's symptoms have been fairly consistent since the 
effective date for the grant of service connection.  The 
veteran's most significant symptoms have been difficulty in 
establishing and maintaining effective work and social 
relationships.  Because of the effect of his symptoms, the 
veteran's overall disability picture more nearly approximates 
the criteria for a 50 percent disability rating than his 
current disability ratings.  

As reflected by the GAF scores assigned to the veteran, as 
well as the records of his treatment for PTSD and the various 
examination reports, the veteran's symptoms result in 
occupational and social impairment with reduced reliability 
and productivity.  Since the effective date for the grant of 
service connection for PTSD, the veteran has been assigned 
GAF scores ranging from 40 to 65 (with the majority of scores 
less than 55).  As noted above, the veteran's GAF scores 
contemplate serious symptoms and impairment in social and 
occupational functioning.  The Board finds the veteran's GAF 
scores to be highly probative as they relate directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

The evidence of record is consistent with the GAF scores 
assigned to the veteran.  Upon VA examination in January 
2003, the examiner stated that the veteran "has severe 
difficulties with socialization."  Further, the examiner 
reported that the veteran is housebound.  The VA examination 
report in June 2005 indicated that the veteran's main 
companions are his dog and a female friend.   Other than the 
just described companions, the examiner stated that the 
veteran "isolates and stays to himself."  He divorced in 
1983 and has not remarried.  Additionally, he does not have 
contact with his children from that marriage.  A February 
2006 letter from a registered nurse at VA's mental health 
clinic stated that the veteran has little contact with others 
outside his home and his main companion is his dog.  She also 
stated that the veteran's "symptoms cause clinically 
significant distress and impairment in both social and 
occupational areas of function."  In brief, the veteran's 
symptoms regarding occupational and social impairment most 
nearly approximate the 50 percent criteria.    

Further evidence of record substantiates the extent of mental 
impairment necessary to warrant a higher evaluation than 30 
percent.  Since he was granted service connection for PTSD, 
the veteran's mental disorder has affects his abilities to 
function both occupationally and socially, with symptoms such 
as depression, anxiety, startle response, flashbacks, 
nightmares, hypervigilance, irritability, and sleep 
impairment.  Additionally, the veteran's was described as 
having a restricted affect upon VA examination in 2005 and 
again upon a mental health intake report in July 2005.  
Moreover, from his VA examination in January 2003 through a 
February 2006 statement submitted on his behalf, the veteran 
has exhibited impairment in concentration and memory.  Thus, 
as supported by the evidence of record, the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  Based on 
the foregoing, the Board concludes that the veteran's PTSD is 
productive of impairment warranting the higher evaluation of 
50 percent.

In finding that the next-higher 50 percent evaluation 
appropriately reflects the severity of the veteran's PTSD 
over the entirety of the claims period, the Board 
acknowledges that there is no showing of multiple, weekly 
panic attacks; however, the June 2005 VA examiner noted the 
veteran does have anger outbursts at times.  The veteran did 
not have difficulty in understanding complex commands, or 
impaired abstract thinking.  The June 2005 VA examination did 
not show any speech abnormity, while a July 2005 mental 
health intake report showed only a slight speech abnormality.  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.

The Board has also considered whether a rating in excess of 
50 percent is warranted.  However, the Board does not find 
the evidence to show a disability picture consistent with the 
next-higher 70 percent rating.  Briefly, the 70 percent 
criteria includes symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

The Board acknowledges that treatment records in September 
2002 indicated that the veteran was hospitalized for two days 
with symptoms of depression and suicidal ideation.  The 
September 2002 discharge report listed the veteran with an 
Axis I diagnosis of bipolar disorder, most recently depressed 
and assigned a GAF of 55.  The psychiatric discharge safety 
assessment showed that the veteran's mental status had 
improved and he had no suicidal ideation.  The June 2005 VA 
examination also reported the veteran to have occasional 
suicidal ideation, but that he had no intent or plan.  Even 
when considering the preceding, the overwhelming majority of 
the evidence does not establish symptomatology consistent 
with the criteria for a 70 percent rating under Diagnostic 
Code 9411.  Indeed, there is no showing of obsessional 
rituals which interfere with routine activities.  To the 
contrary, the June 2005 VA examination showed no evidence of 
specific obsessions, compulsions, phobias, or ritualistic 
behaviors.  Moreover, there was no showing of impaired 
impulse control or spatial disorientation.  Further, the 
evidence does not demonstrate neglect of personal appearance 
and hygiene.  In fact, the VA examiner commented that the 
veteran was clean and casually dressed in June 2005.  
Moreover, the veteran's social impairment and his inability 
to establish and maintain effective relationships, outside of 
his companion, have already been contemplated in the 50 
percent rating granted in this decision.  

In conclusion, the evidence of record reveals symptomatology 
which, on the whole, supports the next-higher 50 percent 
evaluation under Diagnostic Code 9411, throughout the rating 
periods on appeal.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

As a final point, to the extent that the veteran claims that 
he is entitled to separate ratings for his PTSD and bipolar 
disorder (see the August 2003 notice of disagreement), it is 
noted that assigning separate evaluations would violate the 
rule against pyramiding, as the manifestations of these 
disorders overlap.  See 38 C.F.R. § 4.14 (2006).  In any 
event, the evaluation assigned takes into consideration all 
of veteran's psychiatric symptomatology.




II.  Increased rating- bilateral hearing loss

Legal criteria

Rating Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2005).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 


Analysis

The pertinent medical evidence of record consists of a VA 
audiological examination conducted in May 2005.  This 
examination revealed the relevant pure tone thresholds, in 
decibels, as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
10
35
80
80
LEFT
20
55
80
80

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
51.25 decibels.  His puretone threshold average for the left 
ear was recorded as 58.75 decibels.  His speech recognition 
ability was 88 percent for the right ear and 68 percent for 
the left ear using the Maryland CNC speech recognition test.  
In the right ear, the diagnosis was normal hearing 
sensitivity at 1000 Hz, sloping to a mild sensorineural 
hearing loss at 2000 Hz, sharply sloping to a severe 
sensorineural hearing loss at 3000 Hz and 4000 Hz.  In the 
left ear, the diagnosis was normal hearing sensitivity at 
1000 Hz, sloping to a moderately-severe sensorineural hearing 
loss at 2000 Hz, progressing to a severe sensorineural 
hearing loss at 3000 Hz and 4000 Hz.  

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned 10 percent evaluation at this time.  
Considering that the veteran's right ear manifests an average 
puretone threshold of no greater than 51.25 decibels, and no 
less than 88 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level II impairment.  

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of no greater than 58.75 
decibels, and no less than 68 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
left ear hearing loss to also be that of Level V impairment.  
Applying these results to Table VII, the veteran's disability 
evaluation is shown to be 10 percent.  

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply to this 
claim.  

In conclusion, the 10 percent evaluation currently assigned 
for the veteran's bilateral hearing loss accurately reflects 
his disability picture and a higher rating is not appropriate 
for any part of the rating period on appeal.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
bilateral hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  


ORDER

A 50 percent initial rating for PTSD is granted since the 
effective date for the grant of service connection, subject 
to the governing law and regulations pertaining to the 
payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss disability is denied.


REMAND

A review of the record reveals that in the February 2003 
rating decision, the RO granted the veteran service 
connection and a 10 percent evaluation for bilateral 
tinnitus.  In a September 2005 Statement in Support of his 
claim, the veteran asked to reopen this claim in light of the 
U.S. Court of Appeals for Veteran's Claims decision in Smith 
v. Nicholson, 19 Vet. App. 63 (2005).  Next, the RO issued a 
letter determination that denied the veteran's increased 
rating claim in September 2005.  The Board finds that, by 
resolving any doubt in the veteran's favor, a communication 
from the veteran received by the Board in February 2006 can 
be fairly construed as a notice of disagreement with regard 
to September 2005 rating determination.  In this regard, the 
Board notes the record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notice of disagreement, pursuant to 38 C.F.R. § 19.26 (2005).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the . . . claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.").

Accordingly, the case is REMANDED to the AMC for the 
following action:

Take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from the 
September 2005 rating decision which 
denied a claim of entitlement to an 
increased evaluation for the veteran's 
service-connected tinnitus.  The veteran 
and his representative should be advised 
that a timely substantive appeal must be 
filed in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a substantive appeal is filed, 
subject to current appellate procedures, 
the claim for an increased rating for 
bilateral tinnitus should be returned to 
the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


